Title: From John Adams to Edmund Jenings, 15 April 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris Ap. 15. 1780
     
     Yours of the 6 and 12 of April are before me. The last received to day. I thank you, sir, for so readily, undertaking to announce &c. As to going to England upon any Errand for me, the Time is not yet come. I must avoid every Thing of that Kind yet.
     The Memorial from Russia, refutes at once all the Lyes of Seven Years growth, which is one Point. It does more. It threatens, an Union of all Mankind except the House of Austria against England.
     Pray what is your impartial opinion of this Measure of the Empress. That it is useful to Us, and destructive to England is most certain: but laying all this out of the Scale, is it not, useful, equitable, reasonable, and humane? Is it not for the Interest of Mankind, that neutral ships should make free goods, and that Ports blocked up, should be strictly construed, to mean only those which are besieged, and shut up by force? The contrary Doctrine seems to have been chiefly English, and they have grounded it always, on the selfish Principle of their insular Situation, and of the Power which they had from that Cause, and the necessity they were under, to make Use of it. The British Interpretation of the Law of Nations, not only tends to Spread the flames of War far and wide, when two maritime Powers are engaged, but it necessarily involves all other commercial Nations in the solicitudes, Dangers, and Losses of the War. The Russian Interpretation appears to me, to be So much for the good of Mankind though it thwarts a little, the Ardour for the barbarous Glories of War, that I doubt not it will be adopted by all Nations, as a great Improvement in the Droit publique.
     I had the Pleasure of Some personal Acquaintance with Mr. Johnson at Nantes and the Honour of many Civilities from him, when I was there, this time twelve months. I conceived much esteem for him, and should hold myself under Obligations to him, for any Communications he may be so good as to make to me. He has a numerous Correspondence, in America, with Persons too who have the best Information, and as they are in a Part of the Continent, where I have very few, it will freequently be in his Power to give me very refreshing and usefull Intelligence. I am glad he has accepted the Trust, which is honourable, tho it will probably be troublesome. I doubt not he will execute it, with Honour and Fidelity.
     I had heard before, of the Intention of Congress to draw, but not having the whole of their Plan, and not knowing their funds, whatever may be my private Conjectures, I can form no decided opinion about it.
     I rejoice, sir that your native Country has taken honourable Notice of you, and I wish they had appointed you, without any Refinement, or Condition or Competition. Mr. Carmichael is otherwise employed. Mr. Johnson, Mr. Lloyd and Mr. Williams, may be all fit Persons for any Thing I know. Who will be appointed, I cannot conjecture. It is a Speculation. There are so many Arguments, on one side and the other, that I can conceive will occur to the judge, that I rather think it will be a long time before, it can be accurately, and mathematically determined, in which Scale the preponderating Weight will lay. If I could be convinced that I could throw any Weight into the Scale, I should be at no loss, into which to cast it.
     I received a few Lines the 8. of April from Mr. Charmichael, which I answered and deliverd to the Hand he pointed out the same day. I wrote to Mr. Jay, the 22d feb. and have received no answer. I should cultivate this Correspondence with Pleasure.
     Hard hearted as I am against England I assure you I feel the stirrings of Humanity for Clintons fleet and army. I had infinitely rather your Friend Gates should have taken them all Prisoners.
     But I feel an Anxiety of another Kind for the two Laurens’s, and for our Country, whose Interests suffer by their absence.
     
      I have the Honour to be, with the greatest Respect and Esteem Dear sir, your faithful sert
      John Adams
     
    